DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7 – 9, 15, and 18 – 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mohammadi et al. (US PGPUB 2016/0089535).
Regarding claims 1 and 15, Mohammadi discloses a system and method of repairing a wrinkle area, the method comprising: affixing a patch externally on a dermis of a user so that the patch extends over the wrinkle area of the user (e.g. Fig. 1 and )., the patch comprising a flexible substrate (e.g. paragraph 26), a processor (e.g. 42) directly coupled to the substrate, and electrodes directly coupled to the substrate (e.g. paragraph 33); and activating the patch to initiate a treatment session, the activating comprising generating electrical stimuli via the electrodes that is directed at the wrinkle area (e.g. paragraph 26).
Regarding claims 7 and 18, Mohammadi discloses a hydrogel layer, the hydrogel layer including a compound for iontophoretic transfer (e.g. paragraph 52).
Regarding claims 8, 9, 19 and 20, Mohammadi discloses altering comprising molecular or structural changes to the compound that will modify its composition and/or function (e.g. paragraph 52).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mohammadi et al.
Regarding claims 2 and 16, Mohammadi discloses the claimed invention except for specifically reciting the claimed stimulation parameters.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the stimuli as taught by Mohammadi, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art [In re Aller, 105 USPQ 233].

Claim(s) 2 – 6, 10 – 14, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mohammadi et al. in view of Nitzan (USPN 7,643,874).
Regarding claims 2, 3, 16, and 17, Mohammadi discloses the claimed invention except for specifically reciting the claimed stimulation parameters.  Nitzan teaches it is known to stimulate at the claimed parameters using a series of pulses (e.g. column 18, lines 36 – 65).  It would have been obvious to one having ordinary skill in the art to modify the stimuli as taught by Mohammadi with the stimuli as taught by Nitzan, since discovering the optimum or workable ranges involves only routine skill in the art.
Regarding claims 4 – 6 and 10 – 14, Mohammadi discloses the claimed invention except for using pH sensors and determining dermis thickness.  Nitzan teaches it is known to use a sensor signal to regulate the therapy (e.g. column 18, line 46 – 65) and to determine the dermis thickness in order to confirm that electricity may flow via the conductive fluid to the area of treatment (e.g. column 11, lines 21 – 25).  It would have been obvious to one having ordinary skill in the art to modify the invention as taught by Mohammadi with the sensors as taught by Nitzan, since such a modification would provide the predictable results of providing effective and optimal treatment to the patient.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M DIETRICH whose telephone number is (571)270-1895. The examiner can normally be reached Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571)270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSEPH M DIETRICH/Primary Examiner, Art Unit 3792